Citation Nr: 0106664	
Decision Date: 03/07/01    Archive Date: 03/16/01

DOCKET NO.  99-12 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether the decision to sever service connection for 
chronic obstructive pulmonary disease (COPD) with bronchitis 
was proper.

2.  Entitlement to a total disability rating based on 
individual unemployability by reason of service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran had active service from October 1965 to October 
1968 and from January 1969 to January 1988.  His claims come 
before the Board of Veterans' Appeals (Board) on appeal from 
a March 1999 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, 
which severed service connection for COPD with bronchitis and 
denied a total disability rating based on individual 
unemployability by reason of service-connected disabilities. 

The issue of entitlement to a total disability rating based 
on individual unemployability by reason of service-connected 
disabilities will be addressed in the Remand portion of this 
decision.


FINDINGS OF FACT

1.  A rating decision dated in December 1998 granted service 
connection for COPD based on service medical records and 
medical records dated following service.  

2.  The December 1998 rating decision, which granted service 
connection for COPD, was consistent with and adequately 
supported by the evidence of record.  


CONCLUSION OF LAW

The December 1998 rating decision, which granted service 
connection for COPD, was not clearly and unmistakably 
erroneous, and the decision to sever service connection for 
COPD was not proper.  38 U.S.C.A. §§ 1110, 1131, 1154 (West 
1991); 38 C.F.R. §§ 3.102, 3.105, 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that all relevant 
facts have been properly and sufficiently developed, and that 
no further assistance to the veteran is required in order to 
comply with the duty to assist as mandated by the Veterans 
Claims Assistance Act.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000).  In 
this regard, the Board notes that the veteran's service 
medical records have been obtained and there is no indication 
that there are any relevant treatment records which have not 
been obtained.  In addition, the RO afforded the veteran a VA 
examination.  The veteran and his wife also presented 
testimony at a BVA hearing.  Therefore, the Board concludes 
that the VA has met its statutory duty to assist.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303(a) (2000).  Once service connection has 
been granted, it can be severed only upon the Secretary of 
the VA's showing that the rating decision granting service 
connection was clearly and unmistakably erroneous, and only 
after certain procedural safeguards have been met.  See 38 
C.F.R. § 3.105(d); Daniels v. Gober, 10 Vet. App. 474 (1997).  
The burden of proof in severing service connection is on the 
Government, which is the same as a claimant's burden in 
attempting to overturn a final decision on the basis of clear 
and unmistakable error (CUE).  Daniels, 10 Vet. App. at 478.  
However, unlike a CUE determination, a decision to sever 
service connection may be based on consideration of evidence 
acquired after the original granting of service connection.  
Id. at 480.

To establish a valid CUE claim, and thus, to establish a 
basis for severing service connection, it must be shown that: 
(1) "[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied," and (2) the error must be "undebatable", so that it 
can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made.  See Russell v. Principi, 3 Vet. App. 310, 313-314 
(1992); see also Daniels, 10 Vet. App. at 478.

CUE is more than a difference of opinion, and the 
misinterpretation of facts does not constitute CUE.  38 
C.F.R. § 3.105(b); see Thompson v. Derwinski, 1 Vet. App. 
251, 253 (1991). "[I]t is a very specific and rare kind of 
'error.'  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Thus, even where the premise of error is accepted, if 
it is not absolutely clear that a different result would have 
ensued, the error complained of cannot be, ipso facto, 
[CUE]."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

A change in diagnosis may be accepted as a basis for 
severance action if the examining physician or physicians or 
other proper medical authority certifies that, in the light 
of all accumulated evidence, the diagnosis on which service 
connection was predicated is clearly erroneous.  This 
certification must be accompanied by a summary of the facts, 
findings, and reasons supporting the conclusion.  See 
38 C.F.R. § 3.105(d).

When severance of service connection is considered warranted, 
a rating proposing severance will be prepared setting forth 
all material facts and reasons.  The claimant will be 
notified at his or her latest address of record of the 
contemplated action and furnished detailed reasons therefor 
and will be given 60 days for the presentation of additional 
evidence to show that service connection should be 
maintained.  Unless otherwise provided by 38 C.F.R. § 
3.105(i), if additional evidence is not received within that 
period, final rating action will be taken and the award will 
be reduced or discontinued, if in order, effective the last 
day of the month in which a 60-day period from the day of the 
month in which a 60-day period from the date of notice to the 
beneficiary of the final rating action expires.  See 38 
C.F.R. § 3.105(d).

In the present case, a December 1998 rating decision granted 
service connection for COPD with bronchitis.  The RO assigned 
10 percent evaluation effective as of April 1995, and a 60 
percent evaluation effective as of July 1998.  In granting 
service connection, the RO pointed to an October 1987 
examination report at the time of the veteran's retirement 
from service which included X-ray findings consistent with 
COPD; however, no confirmed diagnosis provided.  The evidence 
also showed that the veteran was first diagnosed with COPD in 
April 1995, at which time he was admitted to a VA facility 
for difficulty breathing.  A VA pulmonary examination 
performed in October 1998 also listed a diagnosis of COPD, 
moderate. 

The RO subsequently issued a rating decision in March 1999 
which severed service connection for COPD with bronchitis.  
No additional evidence had been submitted since the December 
1998 rating decision which granted service connection.  The 
RO simply stated that the December 1998 rating decision 
contained CUE because COPD was first diagnosed in 1995, and 
that continuity of symptomatology since service had not been 
shown.  The RO determined that due process procedures set 
forth in 38 C.F.R. § 3.105 were not an issue since the 
veteran had not received payment. 

The veteran appealed that decision and submitted additional 
evidence in support of his claim.  In a May 1999 letter, the 
veteran's brother, a former physician's assistant, stated 
that he had observed the veteran experience difficulty 
breathing in 1990 while doing odd jobs for their parents.  He 
said he was concerned at that time that the veteran showed 
signs of COPD.  The veteran and his wife also testified at a 
videoconference hearing before the BVA in October 1999.  The 
veteran and his wife essentially stated that the RO erred in 
severing service connection based on the fact that X-rays 
taken in service showed evidence of COPD, and that he 
continued to experience respiratory problems since then.

The Board has thoroughly reviewed the evidence in this case, 
in conjunction with the applicable laws and regulations, and 
concludes that the RO's action was not proper.  In other 
words, the Board is not satisfied that the VA met its burden 
of demonstrating that the December 1998 decision granting 
service connection for COPD with bronchitis was clearly and 
unmistakably erroneous.  See 38 C.F.R. § 3.105(d); Daniels, 
supra.  The RO's decision to sever service connection was 
based on the fact that chest X-rays taken in 1987 showed only 
evidence consistent with COPD, but that no confirmed 
diagnosis was provided.  The RO also found that continuity of 
symptomatology since service until COPD was first diagnosed 
in 1995 had not been shown.  However, the Board finds it 
reasonable to conclude that the veteran's current COPD is the 
same disorder identified at the time of his retirement 
examination in 1987.  The Board finds no evidence of record 
that the correct facts were not before the adjudicator at the 
time of the December 1998 decision, nor was the decision to 
grant service connection for COPD undebatable, or one to 
which reasonable minds could not differ.  See Daniels, 10 
Vet. App. at 478; Fugo, 6 Vet. App. at 43-44; Russell, 3 Vet. 
App. at 313-314.  Simply put, the evidence of record at the 
time of the December 1998 rating decision provided a basis 
for granting service connection for COPD.  Thus, the Board 
concludes that the decision to sever service connection for 
COPD with bronchitis was improper.  Accordingly, the appeal 
is granted and service connection for COPD is restored.


ORDER

The decision to sever service connection for chronic 
obstructive pulmonary disease with bronchitis was not proper, 
and service connection is restored.


REMAND

The veteran maintains that he is unable to secure or follow a 
substantially gainful occupation as the result of his 
service-connected disabilities, and that he is therefore 
entitled to a total rating based on individual 
unemployability by reason of his service-connected 
disabilities.  A review of the record, however, discloses 
that additional development is needed prior to adjudication 
by the Board.  

The law provides that a total disability rating for 
compensation may be assigned, where the schedular rating is 
less than total, when the disabled person is, in the judgment 
of the rating agency, unable to secure or follow a 
substantially gainful occupation as the result of service-
connected disabilities: Provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  See 38 
C.F.R. § 4.16(a).  Consideration may be given to a veteran's 
level of education, special training, and previous work 
experience in arriving at a conclusion, but not to his or her 
age or the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2000).

The Board points out that, by virtue of this decision, 
service connection for COPD with bronchitis has been 
restored, which was evaluated as 60 percent disabling since 
July 1998.  The veteran asserts that he is unable to secure 
or maintain gainful employment as a result of his service-
connected COPD with bronchitis, as well as his service-
connected chronic low back pain, rated as noncompensably 
disabling.  The veteran stated that he last worked in 1990 as 
a maintenance mechanic for vacuum cleaner company.  He 
indicated that this was a part-time job and ended when the 
company relocated.  He explained that he had submitted 
numerous applications for employment since 1990, all of which 
had been denied because of disclosures concerning his chronic 
low back disability.  He also stated that his COPD made 
working difficult due to shortness of breath and fatigue. 

The record shows that the veteran underwent a pulmonary 
examination in October 1998 and an orthopedic examination in 
August 1998.  However, neither report includes a medical 
opinion concerning the impact of these disabilities on his 
ability to work.  Therefore, the veteran should be afforded 
an appropriate examination which address the issue of 
employability prior to review by the Board.  These reports 
should include a medical opinion as to whether the veteran's 
service-connected COPD and low back disability render him 
unable to secure or follow a substantially gainful 
occupation.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The RO is requested to review the 
entire file and undertake any development 
necessary to comply with the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475 (2000) (to be codified at 
38 U.S.C. §§ 5100-5103A, 5106-7, 5126).  

2.  The veteran should be afforded an 
examination to determine the severity and 
manifestations of his COPD with 
bronchitis and his low back disability, 
and to assess the veteran's capacity for 
performing substantially gainful 
employment.  All necessary tests and 
studies should be accomplished, and 
complaints and clinical manifestations 
should be reported in detail.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, and based on this review and 
the findings of the examination comment 
and offer an opinion as to the degree of 
impairment in the veteran's capacity for 
performing substantially gainful 
employment is produced by his service 
connected disabilities.  Since it is 
important "that each disability be viewed 
in relation to its history[,]" 38 C.F.R. 
§ 4.1 (2000), copies of all pertinent 
records in the veteran's claim file, or, 
in the alternative, the claims file, must 
be made available to the examiner for 
review in connection with the 
examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals  



 



